Citation Nr: 0517634	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability, and , if so, 
entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The appellant served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal by finding that the appellant had not submitted new 
and material evidence.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a herniated nucleus pulposus of the low back in 
an April 1955 rating decision.  The appellant was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.  

2.  Evidence submitted since the time of the April 1955 
rating decision denying entitlement to service connection for 
a low back disability bears directly and substantially upon 
the issue at hand, is not duplicative and/or cumulative, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The appellant's current back disability is a result of a 
back injury during service and/or aggravation of a pre-
existing back injury during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for residuals of a herniated nucleus 
pulposus of the low back is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  The claim of entitlement to service connection for a low 
back disability is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).  

3.  Residuals of a low back injury were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant submitted an application for VA compensation 
benefits upon his discharge from service in February 1955, 
requesting service connection for residuals of a back injury 
and subsequent laminectomy performed during service.   In an 
April 1955 rating decision, the RO denied entitlement to 
service connection for the residuals of a herniated nucleus 
pulposus of the low back and the appellant was notified of 
this rating decision that same month.  The appellant did not 
appeal the denial of benefits.  Thus, the rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2001, the appellant requested that his claim be 
reopened based upon medical evidence that he continued to 
have severe low back problems.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims submitted prior to August 2001, such as this claim, 
"new and material evidence" is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the appellant or 
otherwise associated with the claims folder since the final 
rating decision of April 1955.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the 1955 rating decision, the evidence of 
record included service medical records showing that the 
appellant entered service in February 1953 with a complaint 
of a torn ligament in his left leg.  There was no evidence of 
a chronic back disability nor any mention whatsoever of back 
complaints.  The appellant was found to be qualified for 
service and began basic training.  In June 1953, the 
appellant presented with complaints of pain and stiffness in 
the back of his thigh for eight months, but denied having 
back pain.  In July 1953, the appellant underwent 
consultation with a neurosurgeon and was determined to 
possibly have a herniated nucleus pulposus at L3-L4 or L4-L5.  
A clinical record cover sheet dated in August 1953 reflects 
that the appellant had a herniated nucleus pulposus due to an 
old injury, and the disorder was found to have been incurred 
in the line of duty.  

The appellant underwent laminectomy at L4-S1 in October 1953.  
In an October 1953 clinical record cover sheet, however, it 
was determined that the disorder existed prior to service.  
This finding is apparently based upon a history as provided 
by the appellant of injuring his left hip in a track accident 
in March 1952 and having pain since that time that increased 
after beginning active duty.  The appellant's discharge 
examination dated in February 1955 includes a diagnosis of 
herniated nucleus pulposus and a history of having worn a 
back support for three months prior to an October 1953 in-
service surgery.

The appellant underwent VA examination in March 1955 and was 
diagnosed as having radiculopathy at the left S1 nerve post-
operative.  The examination report does not include an 
opinion as to etiology nor of possible aggravation of a pre-
existing injury.

Since the April 1955 rating decision, the appellant has 
submitted evidence of treatment for complaints of low back 
pain in 2001 and 2002.  The appellant underwent a laminectomy 
and discectomy at L2-L3 in October 2001.  The appellant's 
private neurosurgeon opined in June 2001, following 
examination of the appellant and review of the appellant's 
service medical records, that he believed the appellant's 
current spinal condition was attributed to an injury 
sustained during service.  

The appellant underwent VA examination in March 2004 and 
related a history of back pain since an in-service injury.  
The examiner reviewed the appellant's claims folder and 
specifically stated that the opinions rendered during service 
regarding etiology of the back disability were deemed to be 
the most credible because they were made contemporaneous with 
initial treatment.  As such, the examiner opined that it was 
not as likely as not that the appellant's back disability 
began during service.

The appellant credibly testified before the Board that he 
injured his left leg during track practice prior to service, 
that he did not require treatment for that injury, and that 
he entered service without any problems with his back and/or 
legs.  He stated that he fell during basic training, but did 
not immediately seek treatment for the back pain experienced 
as a result of that fall; that he subsequently sought 
treatment and was determined to have a herniated nucleus 
pulposus.

Given the evidence as outlined above, the Board finds that 
the June 2001 medical opinion of the appellant's neurosurgeon 
is both new and material as it was not previously before 
agency decision-makers and it speaks directly to the issue to 
be determined, i.e.:  whether current disability is a result 
of the appellant's period of active service.  The Board is 
not to weigh the evidence of record when determining whether 
or not to reopen a previously denied decision so a discussion 
of the competing medical opinion is not appropriate at this 
stage.  Consequently, the Board finds that new and material 
evidence having been submitted, the claim of entitlement to 
service connection for a low back disability is reopened.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a appellant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances or service, as 
evidenced by service records, the official history of each 
organization in which the appellant served, the appellant's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
Section 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

In determining whether a veteran is entitled to service 
connection on a direct basis, the mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

As outlined above, the appellant entered service with only a 
notation of having a torn ligament of his left leg; he was 
not determined to have a low back disability at the time he 
was accepted into service.  Thus, clear and unmistakable 
evidence is required to show that an injury or disease 
existed prior to entry into service.

The appellant's assertions that he hurt his leg in 1952 are 
not sufficient to find that he had a chronic back disability 
prior to service.  Additionally, the Board finds that the 
October 1953 medical certificate finding that the appellant's 
herniated nucleus pulposus existed prior to service is also 
insufficient to support a finding that the appellant had a 
pre-existing condition because that certificate is not 
supported by any rationale, only the notation that the 
appellant was injured in March 1952, a history as supplied by 
the appellant.  The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the appellant.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The evidence clearly shows that the appellant entered service 
without complaints of back pain and no evidence of a chronic 
low back disability.  During service, however, he began 
experiencing back pain along with hip and leg pain and was 
determined to have a back disability so severe that surgical 
intervention was required.  Even if it were to be assumed 
that the appellant had a pre-existing back disability, it 
would appear that it was aggravated by military service 
simply based on the evidence that he entered service without 
evidence of disability and eight months later required 
surgery.  The Board is certainly not interjecting its own 
medical conclusions here as is prohibited by Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); the Board is simply 
pointing out that any measurable worsening of a disability 
during service will be presumed to be aggravation by military 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  There is no 
medical opinion in the record that a possible preexisting 
back disorder naturally progressed during service.

The appellant's service medical records reference an injury 
to the back of unknown manner on the firing range in July 
1953.  There is nothing in the record to refute this 
assertion and the appellant maintains to this day that his 
back pain began following an injury during basic training.  
The appellant's contentions alone do not constitute a 
competent medical opinion as he is a layperson with no 
medical training or expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   The opinion of his treating neurosurgeon, 
however, is sufficient upon which to determine that the 
current back disability is a result of the injury treated 
during active service even if it is undetermined whether the 
injury began during service or was aggravated by service.

As for the opinion of the VA examiner who opined that it was 
not as likely as not that the appellant's back disability 
began during service, the Board finds that this opinion is 
based on the unsupported opinion of the service physician who 
determined that the appellant's back disability began during 
service as the examiner specifically stated.  This opinion 
falls short in that it does not address whether or not the 
obvious increase in symptoms during service was a result of 
service or natural progression of a disorder or the result of 
a separate injury.

Consequently, the Board is left with the evidence that the 
appellant entered service without evidence of a back 
disability, he experienced symptoms so severe during service 
that surgical intervention was required, there is no medical 
opinion that speaks to natural progression of a pre-existing 
disability, and the appellant's treating neurosurgeon 
believes that the current back disability is a result of an 
in-service experience.  Thus, when resolving all reasonable 
doubt in favor of the appellant, the Board finds that the 
appellant's current back disability is a result of a back 
injury during service and/or aggravation of a pre-existing 
back injury during service.  Accordingly, the appellant's 
claim of entitlement to service connection for a low back 
disability is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.

Service connection for a low back disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


